Citation Nr: 1420201	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-44 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to a compensable evaluation for diabetic retinopathy, right eye.

6.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an evaluation in excess of 60 percent for diabetic nephropathy.

REPRESENTATION

Appellant represented by:	James Fausone, Attorney 


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2013 supplemental statement of the case, the RO assigned an increased evaluation of 60 percent effective August 29, 2008 for the Veteran's diabetic nephropathy.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the December 2013 rating decision, the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), which had also been on appeal to the Board, was granted effective from August 29, 2008, the date of claim.  The Veteran and his attorney were informed of this decision by letter dated in February 2014 and informed further that the award was considered a full grant of his appeal.  Neither the Veteran nor his attorney has expressed disagreement with this effective date.  No further appellate consideration will be afforded this issue.  

The issues of entitlement to increased evaluations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran's last VA examination was in November 2008, over 5 years ago.  In a July 2012 statement it was noted the Veteran's disabilities had worsened, specifically his peripheral neuropathy, to the point where he was unable to complete activities of daily living.  The Veteran has also been diagnosed with chronic kidney disease.  On remand a new diabetes VA examination should be performed to determine the current severity of this disease and its residuals.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his diabetes and residuals.

a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The AOJ must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  After completing the above, and allowing for a reasonable amount of time to pass, schedule the Veteran for a VA examination to determine the severity of his diabetes and residuals.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner(s) should perform all necessary testing, including laboratory testing, to appropriately examine the Veteran and determine the current severity of his diabetes, diabetic retinopathy, peripheral neuropathy, and diabetic nephropathy.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


